DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 12/22/2021.
Claims 6-8 and 14-16 are withdrawn for being drawn to non-elect species.  Claims 1-5, 9-13, and 17-20 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 1, the embodiment shown in Figures 6-8 and 11, in the reply filed on 12/22/2021 is acknowledged.

Claims 6-8 and 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 and 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  For example, the phrase “first concavities defines an angle Ω1” as shown in claim 3 should be written as ““first concavities defines an angle (Ω1)”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase “from about 5 degrees to about 30 degrees” renders claim 4 vague and indefinite because it is unclear what the actual range is.  The term “about” is understood as a value that reasonably close to a particular value.  This 
Regarding claim 12, the phrase “from about 5 degrees to about 30 degrees” renders claim 12 vague and indefinite because it is unclear what the actual range is.  The term “about” is understood as a value that reasonably close to a particular value.  This implies an undisclosed range values around the disclosed value.  That means the disclosed range starts with an undisclosed range and ends with an undisclosed range.  It is unclear what the actual claim range is.  Furthermore, it is improper to disclose a range within a range in the same claim. [MPEP 2173.05(c)(l)]  For examining purposes, the phrase is interpreted as “from 5 degrees to 30 degrees”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Hess et al. (10130359).
Regarding claim 1, Hess et al. disclose an anvil (20) for a surgical stapling device (10), the anvil (20) comprising:

wherein the tissue engaging surface (see figure 19 below) defining a central knife slot (58c) and a series of staple forming pockets (3502, 3504) positioned on each side of the central knife slot (58c),
wherein each of the staple forming pockets (3502, 3504) including first (3502) and second (3504) concavities,
wherein the first (3502) and second (3504) concavities positioned to receive first (3404) and second (3406) legs, respectively, of a staple (3400) including a back span (3402) and configured to form the legs (3404, 3406) into a B-shape with the legs laterally offset from the back span (3402).
(Figure 2, 19, 220, 228, 230 and Column 16 lines 58-67, Column 22 lines 11-20, Column 91 lines 18-32)
[AltContent: textbox (Tissue Engaging Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: connector][AltContent: textbox (Hess et al.)]
    PNG
    media_image1.png
    306
    842
    media_image1.png
    Greyscale

Regarding claim 9, Hess et al. disclose a tool assembly (10) comprising:
a cartridge assembly (40, 42) including a staple cartridge (42) and a channel member (40),
wherein the channel member (40) having a bottom wall (see figure 11 below) and side walls (see figure 11 below),

wherein the cartridge body defining a central knife slot (62) and a series of staple receiving pockets (84) on each side of the central knife slot (62),
wherein each of the staples (3400) including a back span (3402) and a first (3404) and second (3406) legs secured to the back span (3402),
wherein each of the staples (3400) received within one of the series of staple receiving slots (84), and
wherein the first (3404) and second (3406) legs of each of the staples (3400) and the back span (3402) of the respective staple (3400) are aligned in a common plane; and
an anvil including a body (20c) defining a longitudinal axis (see figure 19 above) and having a tissue engaging surface (see figure 19 above),
wherein the tissue engaging surface (see figure 19 above) defining a central knife slot (58c) and a series of staple forming pockets (3502, 3504) positioned on each side of the central knife slot (58c),
wherein each of the staple forming pockets (3502, 3504) including first (3502) and second (3504) concavities,
wherein the first (3502) and second (3504) concavities positioned to receive first (3404) and second (3406) legs, respectively, of a 
(Figure 2, 11, 19, 27, 220, 228, 230 and Column 16 lines 58-67, Column 17 lines 23-26,  59-65, Column 18 lines 23-29, Column 22 lines 11-20, Column 91 lines 18-32)
[AltContent: textbox (Side Wall)][AltContent: textbox (Bottom Wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hess et al.)]
    PNG
    media_image2.png
    537
    729
    media_image2.png
    Greyscale

Regarding claim 20, Hess et al. disclose a tool assembly (10) comprising:
a handle assembly (12);
an adaptor assembly (18) having a proximal portion and a distal portion,
Wherein the proximal portion coupled to the handle assembly; and
a tool assembly including:
a cartridge assembly (40, 42) including a staple cartridge (42) and a channel member (40),
wherein the channel member (40) having a bottom wall (see figure 11 below) and side walls (see figure 11 below),

wherein the cartridge body defining a central knife slot (62) and a series of staple receiving pockets (84) on each side of the central knife slot (62),
wherein each of the staples (3400) including a back span (3402) and a first (3404) and second (3406) legs secured to the back span (3402),
wherein each of the staples (3400) received within one of the series of staple receiving slots (84), and
wherein the first (3404) and second (3406) legs of each of the staples (3400) and the back span (3402) of the respective staple (3400) are aligned in a common plane; and
an anvil including a body (20c) defining a longitudinal axis (see figure 19 above) and having a tissue engaging surface (see figure 19 above),
wherein the tissue engaging surface (see figure 19 above) defining a central knife slot (58c) and a series of staple forming pockets (3502, 3504) positioned on each side of the central knife slot (58c),
wherein each of the staple forming pockets (3502, 3504) including first (3502) and second (3504) concavities,

(Figure 1, 11, 19, 27, 220, 228, 230 and Column 16 lines 58-67, Column 17 lines 23-26,  59-65, Column 18 lines 23-29, Column 22 lines 11-20, Column 91 lines 18-32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hess et al. (10130359) as applied to claims 1 and 9 respectively, and further in view of reference Racenet et al. (8684249).
Regarding claim 2, Hess et al. disclose each of the first (3502) and second (3504) concavities include side walls (3516, 3517) and a linear channel (3506).
However, Hess et al. do not disclose tapered side walls.
Racenet et al. disclose a first (512) and second (514) concavities, wherein each first (512) and second (514) concavities includes tapered side walls (520) and a linear channel (518), wherein the tapered side walls (520) are configured to direct the legs of 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second concavities of Hess et al. by incorporating the tapered side walls as taught by Racenet et al., since column 3 lines 41-50 of Racenet et al. states such a modification would enhances correct staple formation while reducing twisting/malformation caused by misalignment.
Regarding claim 3, Hess et al. modified by Racenet et al. disclose the linear channel (Hess et al. – 3506) of each of the first concavities (Hess et al. – 3502) defines an angle with the longitudinal axis (Hess et al. – see figure 19 above) of the body (Hess et al. – 20c) of the anvil (Hess et al. – 20), and linear channel (Hess et al. – 3506) of each of the second concavities (Hess et al. – 3504) defines an angle with the longitudinal axis (Hess et al. – see figure 19 above) of the body (Hess et al. – 20c) of the anvil (Hess et al. – 20). (Hess et al. – Figure 220 and Column 92 lines 10-15)
Regarding claim 4, Hess et al. modified by Racenet et al. disclose angle of the first concavities (Hess et al. – 3502) and the angle of the second concavities (Hess et al. – 3504) are from 5 degrees to 30 degrees. (Hess et al. – Column 92 lines 10-15)
Regarding claim 5, Hess et al. modified by Racenet et al. disclose each of the first concavities (Hess et al. – 3502) and second concavities (Hess et al. – 3504) is tear-drop shaped. (Racenet et al. – Figure 25, 26)
Regarding claim 10, Hess et al. disclose each of the first (3502) and second (3504) concavities include side walls (3516, 3517) and a linear channel (3506).

Racenet et al. disclose a first (512) and second (514) concavities, wherein each first (512) and second (514) concavities includes tapered side walls (520) and a linear channel (518), wherein the tapered side walls (520) are configured to direct the legs of the staple into the linear channel (518). (Figure 25, 26, 29e, 29f and Column 10 lines 1-4, 27-28, 60-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second concavities of Hess et al. by incorporating the tapered side walls as taught by Racenet et al., since column 3 lines 41-50 of Racenet et al. states such a modification would enhances correct staple formation while reducing twisting/malformation caused by misalignment.
Regarding claim 11, Hess et al. modified by Racenet et al. disclose the linear channel (Hess et al. – 3506) of each of the first concavities (Hess et al. – 3502) defines an angle with the longitudinal axis (Hess et al. – see figure 19 above) of the body (Hess et al. – 20c) of the anvil (Hess et al. – 20), and linear channel (Hess et al. – 3506) of each of the second concavities (Hess et al. – 3504) defines an angle with the longitudinal axis (Hess et al. – see figure 19 above) of the body (Hess et al. – 20c) of the anvil (Hess et al. – 20). (Hess et al. – Figure 220 and Column 92 lines 10-15)
Regarding claim 12, Hess et al. modified by Racenet et al. disclose angle of the first concavities (Hess et al. – 3502) and the angle of the second concavities (Hess et al. – 3504) are from 5 degrees to 30 degrees. (Hess et al. – Column 92 lines 10-15)
Regarding claim 13, Hess et al. modified by Racenet et al. disclose each of the first concavities (Hess et al. – 3502) and second concavities (Hess et al. – 3504) is tear-drop shaped. (Racenet et al. – Figure 25, 26)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hess et al. (10130359) as applied to claim 9 above, and further in view of reference Dinardo et al. (9700320).
Regarding claim 17, Hess et al. disclose the claimed invention as stated above, but do not disclose the cartridge assembly includes a biasing member.
Dinardo et al. disclose a cartridge assembly (6050, 6052) comprising: channel member (6056); a cartridge body (6052) situated within the channel member (6056); and a biasing member (6044a, 6044b) positioned on the bottom wall of the channel member (6056) between the cartridge body (6052) and the channel member (6056). (Figure 17 and Column 12 lines 50-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge assembly of Hess et al. by incorporating the biasing member as taught by Dinardo et al., since column 12 lines 58-62 of Dinardo et al. states such a modification would allow better gripping and removal of the cartridge body from the channel member.
Regarding claim 18, Hessing et al. modified by Dinardo et al. disclose the cartridge body (Hessing et al. – 42) includes tabs (Hessing et al. – see figure 57 below) and the channel member (Hessing et al. – 40) defines windows (Hessing et al. – see figure 57 below) that receives the tabs (Hessing et al. – see figure 57 below), wherein 
[AltContent: arrow]
    PNG
    media_image3.png
    1
    2
    media_image3.png
    Greyscale
[AltContent: textbox (Tab)]
    PNG
    media_image3.png
    1
    2
    media_image3.png
    Greyscale


[AltContent: textbox (Window)][AltContent: arrow][AltContent: textbox (Hess et al.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    1
    2
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    1
    2
    media_image3.png
    Greyscale


Regarding claim 19, Hessing et al. modified by Dinardo et al. disclose the biasing member is selected from the group consisting of compression springs and leaf springs. (Figure 17 and Column 12 lines 45-47)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 14, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731